Citation Nr: 0507918	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-02 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fungus of the right 
foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel




INTRODUCTION

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from an August 2003 rating decision of the Waco, 
Texas, Department of Veteran's Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that she was on active military duty from 
September 1976 to August 1999.  In a rating decision dated in 
August 2003, the RO noted that the veteran served in the Army 
from June 1988 to November 1990.  In a Supplemental Statement 
of the Case (SOC) dated in October 2003, the RO noted two 
periods of military service, from April 1977 to October 1977, 
and from June 1988 to November 1990.  The veteran's DD-214 or 
any other form verifying the veteran's active duty service is 
not of record.

The RO denied service connection for fungus, right foot based 
on the lack of evidence of a nexus between the claimed 
condition and the veteran's military service.  Service 
medical records dated in June 1982 show the veteran was 
treated for pain on the right first toenail due to a fungal 
infection.  A diagnosis of onychomycosis of the right foot 
was entered.  As part of the medical history, the treating 
physician assistant noted that the veteran stated she did not 
have the problem in civilian life, but that the problem had 
started during her National Guard training.  It is unclear 
from the service medical record the military duty status of 
the veteran at the time of this treatment.  

The Board notes that the veteran's claim form dated in May 
2003, contains a hand written note dated in May 2003 that 
service was verified.  However, the record does not contain 
any supporting documentation of the verification of service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Confirmation of the 
veteran's period or periods of active military duty is 
necessary in this case to properly determine if the claimed 
condition was incurred in or aggravated by military service.  
See 38 C.F.R. § 3.203(c) ("When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of paragraph (a) of this section . . . the 
Department of Veterans Affairs shall request verification of 
service from the service department.")

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development.

1.  The RO should confirm all periods of service, to 
include active duty for training (ACDUTRA).

2.  The AOJ should obtain a medical opinion.  What is 
the likelihood that current onychomycosis is unrelated 
to the onychomycosis identified in June 1982?  Is the 
likelihood less than 50 percent or 50 percent or 
greater? 

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




